DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/723,549, filed 12/20/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021, 12/02/2021, 01/25/2022 were considered by the examiner.

Drawings
The drawings were received on 07/29/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 29-40, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 11-13, 19 and 20 of U.S. Patent No. 11,126,182 B1.

Instant Application No. 17/388,828
Claim 24
Patent No. 11,126,182
Claim 20
An unmanned aerial vehicle (UAV) configured for autonomous flight through a physical environment, the UAV including: multiple image sensors configured to capture images of a view of a physical environment surrounding the UAV; 
An unmanned aerial vehicle (UAV) comprising: an array of a plurality of image capture devices configured to capture images of a physical environment surrounding the UAV;
a gimbaled image sensor configured to capture images of a subject in the physical environment; and
a gimbaled image capture device mounted to a hybrid mechanical digital gimbal configured to capture images of a subject in the physical environment; 
a control system configured to: 
a processing unit communicatively coupled to the array of the plurality of image capture devices and the gimbaled image capture device; and 
a memory unit having instructions stored thereon, which when executed by the processing unit, cause the processing unit to: 

-
generating and continually updating, while in autonomous flight within the physical environment, a three-dimensional (3D) map of the physical environment based on the captured images of the physical environment by the array of image capture devices;
estimate a motion of the UAV and the subject in the physical environment relative to a three-dimensional (3D) map of the physical environment using visual inertial odometry based on the captured images of the physical environment surrounding the UAV; and
estimate a motion of both the UAV and the subject in the physical environment relative to the 3D map using visual inertial odometry based on the captured images of the physical environment;
generate control commands to dynamically adjust image capture of the subject by the gimbaled image capture device to satisfy a specified criterion.
in response to estimating the motions of the UAV and the subject, generate control commands to dynamically adjust image capture of the subject by the gimbaled image capture device to satisfy a specified criterion related to a quality of the image capture.


Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 20 of patent No. 11,126,182 is narrower in scope than claim 24 of the instant application due to additional limitations, the remaining language is considered identical in scope.

In regards to claims 30 and 32-36 of the instant application, these claims are rejected as being unpatentable over claims 3, 7, 8, 11, 12, and 13 respectively of patent No. 11,126,182, with claims 24-27, 29 and 31 of the instant application being unpatentable over independent claim 20 of patent No. 11,126,182.

Instant Application No. 17/388,828
Claim 37
Patent No. 11,126,182
Claim 1
A method comprising: generating, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by image capture devices coupled to an unmanned aerial vehicle (UAV);
A method comprising: generating and continually updating, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by an array of image capture devices coupled to an unmanned aerial vehicle (UAV);
estimating a motion of the UAV and a subject in the physical environment relative to the 3D map of the physical environment using visual inertial odometry with the images captured by the image capture devices; and 
estimating a motion of both the UAV and a subject in the physical environment relative to the 3D map of the physical environment using visual inertial odometry with the images captured by the array of image capture devices; and
generating a control command to dynamically adjust image capture of the subject by a gimbaled image capture device coupled to the UAV to satisfy a specified criterion related to the image capture.
in response to estimating the motions of the UAV and the subject, generating control commands to dynamically adjust image capture of the subject by a gimbaled image capture device coupled to the UAV to satisfy a specified criterion related to a quality of the image capture.


Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of patent No. 11,126,182 is narrower in scope than claim 37 of the instant application due to additional limitations, the remaining language is considered identical in scope.

In regards to claims 38-40 of the instant application, these claims are rejected as being unpatentable over independent claim 1 patent No. 11,126,182.

Instant Application No. 17/388,828
Claim 42
Patent No. 11,126,182
Claim 19
An apparatus, comprising: one or more memory units storing instructions that, when executed by one or more processors of an unmanned aerial vehicle (UAV), cause the one or more processors to: 
A system comprising: a processing unit; and a memory unit, the memory unit having instructions stored thereon, which when executed by the processing unit cause the system to:
generate, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by image capture devices coupled to the UAV;
generate and continually update, while in autonomous flight within a physical environment, a three-dimensional (3D) map of the physical environment based on images captured by an array of image capture devices coupled to an unmanned aerial vehicle (UAV);
estimate a motion of the UAV and a subject in the physical environment relative to the 3D map of the physical environment using visual inertial odometry with the images captured by the image capture devices; and 
estimate a motion of both the UAV and a subject in the physical environment relative to the 3D map of the physical environment using visual inertial odometry with the images captured by the array of image capture devices; and
generate a control command to dynamically adjust image capture of the subject by a gimbaled image capture device coupled to the UAV to satisfy a specified criterion related to the image capture.
in response to estimating the motions of the UAV and the subject, generate control commands to dynamically adjust image capture of the subject by a gimbaled image capture device coupled with the UAV to satisfy a specified criterion related to a quality of the image capture.


Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 19 of patent No. 11,126,182 is narrower in scope than claim 42 of the instant application due to additional limitations, the remaining language is considered identical in scope.

In regards to claim 43 of the instant application, this claim is rejected as being unpatentable over independent claim 19 patent No. 11,126,182.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system configured to…estimate…generate…” in claim 24, and “a flight controller configured to cause…” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 24-43 are allowed.  The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or suggest an unmanned aerial vehicle (UAV) that estimates a motion of the UAV and a subject using a plurality of capture devices relative to a 3D map of the surrounding physical environment using inertial odometry and generating a control command for a gimbaled image capture device coupled to the UAV to satisfy a specified criterion related to the image capture by the gimbaled image capture device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/            Primary Examiner, Art Unit 2485